Citation Nr: 0938979	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for residuals of a back injury for failure 
to submit new and material evidence.  The Veteran appealed 
this determination and, in an August 2008 appellate decision, 
the Board found that evidence that was new and material to 
his back disability claim had been submitted.  The August 
2008 Board decision reopened the back disability claim for a 
de novo review on the merits and remanded it to the RO for 
additional evidentiary development, including for a VA 
examination and nexus opinion.  Following this development, 
the RO denied service connection for residuals of a back 
injury in a July 2009 rating decision/supplemental statement 
of the case and returned the case to the Board.  The Veteran 
now continues his appeal.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's current 
low back disability is due to any incident or event during 
active duty, and arthritis of the lumbosacral spine was not 
manifested either in service or within one year after the 
Veteran's separation from service.


CONCLUSION OF LAW

A chronic back disability, claimed as residuals of a back 
injury, was not incurred in or aggravated by active military 
service, nor is arthritis presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (CAVC) held that VA may 
cure timing defects in the Veterans Claims Assistance Act of 
2000 (VCAA) notice by issuing a fully compliant [section 
5103(a)] notification and then readjudicating the claim.

The United States Court of Appeals for the Federal Circuit 
previously held that any VCAA notice errors should be 
presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.   However, in the 
recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  The Supreme 
Court held that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  Therefore, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
CAVC noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

The current matter was initially appealed as a denial of an 
application to reopen the back disability claim for failure 
to submit new and material evidence.  However, the claim was 
subsequently reopened for a de novo review during the course 
of the appeal in August 2008.  The record reflects that 
letters dispatched to the Veteran during the course of the 
claim in July 2005, March 2008, and January 2009, 
collectively provided him with adequate notice of the VCAA as 
it pertained to his claim for service connection for 
residuals of a back injury that satisfied the notice 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claim was adjudicated on the merits in a July 
2009 rating decision/supplemental statement of the case, 
thereby curing any timing defect with regard to VA's 
obligation to provide notice.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In the present appeal, VA 
has made a good faith effort to obtain those medical records 
identified by the Veteran as being pertinent to his claim.  
These records have been obtained and associated with his 
claims folder, and include the Veteran's service treatment 
reports and his post-service private and VA medical records, 
including any available surviving records pertaining to his 
claim for Social Security Administration benefits and state 
welfare assistance in 1969 - 1970, and VA medical records 
dated from September 1969 - July 1974 that reflect treatment 
for his back complaints after service.  Furthermore, the 
Veteran has been provided the opportunity to present oral 
testimony and additional evidence in support of his claim 
while accompanied by his designated representative at a March 
2008 video conference hearing before the undersigned Veterans 
Law Judge.  The Veteran was also afforded a VA medical 
examination in February 2009, in which a nexus opinion 
addressing the issue on appeal was obtained.  The Board has 
reviewed the February 2009 examination report and takes note 
that the Veteran's claims file was available for review by 
the examining physician and that the examiner provided 
adequate discussion of his clinical observations and a 
rationale to support his findings and conclusions in his 
opinion.  The RO and VA examiner have substantially complied 
with the Board's instructions as presented in its August 2008 
remand for a nexus opinion.  See Dyment v. West, 13 Vet. App. 
141 (1999).  The February 2009 examination report is 
therefore deemed adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lastly, the 
Veteran has submitted a signed statement dated in July 2009, 
informing VA that he had no further additional evidence to 
provide in support of his claim and requesting that his claim 
be returned to the Board for immediate adjudication.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

The Veteran is not presently service connected for any 
disability.  His service treatment records show no notation 
of any abnormalities of his spine and no reported history of 
back problems on enlistment examination in September 1959.  
During service, he was hospitalized in June 1961 for an 
appendectomy to treat appendicitis, after which he was placed 
on light duty to recover from surgery.  The records show a 
single treatment report for mild low back strain in September 
1961, but no further treatment thereafter and a normal spine 
on separation examination in July 1962.

Post-service private, VA, and state welfare medical records 
dated September 1969 - July 1974 show that the Veteran was 
admitted in September 1969 for complaints of low back 
symptoms with pain radiating down his lower extremities.  The 
1969 reports reflect that the Veteran related at the time of 
having sustained a straining injury to his low back and hip 
during Army service while changing a truck tire, with ongoing 
low back symptoms ever since.  The Veteran also reported that 
he had been previously self-employed as a carpenter following 
his discharge from active duty, and that from January 1969 
until July 1969, he had been employed for a logging company 
cutting down and hauling pine trees for posts.  The pertinent 
diagnoses presented were traumatic arthritis of the left hip 
joint, lumbosacral strain, and ruptured intervertebral disc, 
L-5, left.  Incidentally, the 1969 - 1970 records reflect 
that during the time of the Veteran's treatment for his low 
back problems, the treating physicians questioned his 
motivation to seek gainful employment as his attitude towards 
work was demonstrated to have been very poor, even though he 
was a 30-year-old man with a family at the time, and he 
appeared to be seeking disabled status to avoid having to 
work.  Ultimately, these records indicate that the Veteran 
was disabled as a result of his back disability and had 
limited employment prospects on account of diminished mental 
capacity.

Current records include VA outpatient treatment reports dated 
1998 - 2009.  A February 1998 report shows that the Veteran 
reported that he sustained a concussion in the past after 
being struck on the head by a falling tree and had a 
fractured vertebra.  The treatment notes reflect a history of 
back surgery for an open reduction and internal fixation of a 
lumbar fracture.  Lumbar spine X-rays conducted in September 
2003 and February 2009, and a CT scan conducted in October 
2003, show that the Veteran had degenerative joint and disc 
disease of his lumbosacral vertebrae with deformity and a 
history of old compression fracture with surgical insertion 
of metal paraspinal rods running from T-11 through L-3 to 
support his spinal column, with evidence of breakage of one 
of these rods.  An outpatient treatment note dated in late 
February 2009 shows that the Veteran reported that after 
service he underwent surgery to have bilateral metal rods 
inserted into his lower back to treat his disability.  
Significantly, he reported that one of these metal rods broke 
following a motor vehicle accident.  The Veteran complained 
of experiencing severe back pain with radiating pain down his 
right lower extremity.

At the Veteran's March 2008 video conference hearing before 
the Board, he testified that during active duty in September 
1961 he sustained a back injury while repairing a vehicle 
tire.  He also claimed that he sustained a straining injury 
to his back from lifting heavy automobile batteries.  
According to his recollection, he received treatment and 
three consultations with in-service physicians for his back 
injury, during which surgery options were considered, and was 
permitted six weeks to convalesce from his injury and 
received light duty thereafter until his discharge from 
service.  He believed that his in-service medical diagnosis 
was a herniated disc.  He speculated that the paucity of 
service treatment records reflecting this history may have 
been because he was formerly a medic attached to a military 
medical unit, and then his military occupational specialty 
(MOS) was changed to a mechanic, but that he continued to be 
attached to a medical unit and so he received "in-house" 
medical care without the formality of having detailed medical 
records of his treatment kept.    

At his hearing, the Veteran testified that after leaving 
active service in 1962, he continued to experience ongoing 
low back symptoms, culminating in his hospitalization and 
treatment in 1969 for his chronic back disorder.  He reported 
that he has not worked since 1974 because of his chronic low 
back disability.  His current low back symptoms included pain 
with tingling, numbness, and discomfort radiating down his 
lower extremities, which he treated with pain medication and 
a supportive back brace.

The report of a February 2009 VA examination shows that the 
examiner reviewed the Veteran's claim file and pertinent 
medical history.  The examiner noted the Veteran's account of 
having sustained a straining injury to his back while 
repairing trucks during active duty.  The Veteran was unable 
to recall a particular precipitating injury in service, but 
remembered that his back began to bother him and he went on 
sick call, was kept off work for awhile, and then placed on 
light duty thereafter up until he was discharged from the 
Army.  He reportedly continued to experience back pain after 
service.  He attempted to employ himself in carpentry and 
logging but found himself unable to work in these industries.  
In this regard, the examiner observed that a March 1998 VA 
treatment note reflects that the Veteran presented a history 
of having been struck on the head by a falling tree and 
sustaining a fracture of his lumbar vertebrae that required 
open reduction and internal fixation.  According to the 
Veteran, he underwent surgery in 1974 for insertion of 
supportive paraspinal rods.  He denied having any additional 
injury to his back between his discharge from service and the 
1974 surgery.  Following examination, the Veteran was 
diagnosed with remote history of spinal fracture with 
Harrington rod placement with moderate to severe occupational 
and functional effects.  In response to the question, "(Is 
the Veteran's) (c)hronic back condition. . . due to or a 
result of (the) episode of mild low back strain while in 
military (service) in September 1961?" the examiner opined 
that the Veteran's chronic back condition was not caused by, 
nor was it the result of the episode of, mild low back strain 
during military service in September 1961.  The examiner's 
stated rationale was that the Veteran's low back disorder was 
likely related to the incident in which a falling tree 
resulted in a head injury and lumbar vertebrae fracture, 
requiring internal metal fixation.

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated in line of 
duty in the active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Based on the service treatment records, a chronic back 
disability was not affirmatively shown to have had onset in 
service.  While the service treatment records reflect that 
the Veteran was treated for a single time only for mild low 
back strain in active duty in September 1961, there is no 
clinical diagnosis of a chronic low back disability for the 
duration of his military service, and the record reflects 
normal findings on examination of his spine on separation in 
July 1962.  After service, there is no actual objective 
medical documentation of a diagnosis of a low back disability 
until seven years later, in September 1969, after which time 
the Veteran underwent surgical intervention.  The period 
without clinical documentation of back complaints or findings 
from service until a period of over half a decade later 
interrupts continuity and weighs against the claim.  Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.)

Further, the Board finds the absence of objective medical 
evidence of continuity of symptomatology from service 
outweighs any of the Veteran's own statements regarding such 
continuity, rendering lay evidence less probative than the 
medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In this regard, the Board notes that the 
1969 - 1974 records reflect that the veteran was employed for 
awhile after service in work that involved substantial 
physical and manual labor, and a treatment report in 1998 
shows that he reported sustaining a head and spine injury 
from a falling tree while employed as a logger, thereby 
indicating that an intercurrent, supervening, post-service 
traumatic back injury had occurred.  For this reason, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).  

Moreover, incontrovertible objective medical evidence of a 
degenerative lumbosacral spine disability by September 1969, 
at the earliest, is still several years beyond the one-year 
presumptive period, the year following the date of separation 
from military service in September 1962, for such an 
arthritic condition as a chronic disease under 38 U.S.C.A. § 
1137 and 38 C.F.R. §§ 3.307, 3.309.

While a lumbosacral spine disability was first documented 
after service, beyond the one-year presumptive period for the 
manifestation of a degenerative spine disability as a chronic 
disease, there is no competent medical evidence that links 
the current degenerative disease of the lumbosacral spine to 
service.  While the Board acknowledges that the Veteran is 
competent to provide testimony as to his own observable and 
perceived symptoms, which in the current appeal is his 
account of continuity of painful back symptoms since military 
service, he is not competent to state that these symptoms, in 
fact, represented manifestations of the chronic lumbosacral 
disability first diagnosed in September 1969.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (Unsupported by medical evidence, a 
claimant's personal belief in the existence of a relationship 
between the claimed disability and military service, no 
matter how sincere, is not probative of a nexus to service.)  
To the extent that the medical records acknowledge the 
Veteran's historical account of having sustained a back 
injury in military service, even conceding that the Veteran's 
account in this regard is true, a careful reading of the 
evidence shows that no physician has actually presented a 
clinical opinion that definitively links the Veteran's 
historical account of an in-service back injury with his 
currently diagnosed chronic back disability.  Furthermore, 
the VA examiner in February 2009 specifically addressed this 
question and determined that there was no association between 
the Veteran's single incident of treatment for mild low back 
strain in military service in September 1962 and his current 
lumbosacral spine disability, basing his rationale on 
clinical evidence of an intercurrent post-service  back 
injury reported by the Veteran in 1998.  

The Board also finds that the Veteran's account of continuity 
of low back symptomatology for the period between his 
separation from service in September 1962 and the first 
clinical diagnosis of a chronic back disability in September 
1969 to be less than credible.  The record reflects that 
during the time of his treatment in 1969, the issue of his 
actual motivation to seek gainful employment was brought into 
question as his attitude towards work was very poor.  It 
appears from this that there was, from the very beginning, an 
inclination on part of the Veteran to find a means to avoid 
having to work and this motivation to seek disability status 
tends to cast doubt upon the veracity of his account 
regarding continuity of back pain since service.  Therefore, 
to the extent that any clinical opinion links the Veteran's 
back disability diagnosis in 1969 with his military service 
based on his reported history of continuity of pertinent 
symptomatology, the Board rejects the probative value of any 
such opinion as it is predicated upon a factual assertion on 
the part of the Veteran that is contradicted by the clinical 
evidence showing no treatment for any back complaints for a 
full seven years following service, and is therefore deemed 
not credible.  

The Veteran's current accounts of continuity of low back 
symptoms since service, apart from those presented in the 
clinical records, are also deemed to be not credible for 
purposes of linking his post-service back disability to his 
single episode of treatment for mild low back strain in 
service.  The Veteran's testimony before the Board in March 
2008 is filled with factual assertions that are not 
substantiated by his service records, such as his account of 
having received significant treatment for his back during 
service, including three physician's consultations, 
contemplation of surgical intervention, receipt of six weeks 
of convalescence from his back injury, and being placed on 
light duty thereafter for the balance of his period of 
obligated military service.  In contrast, the record reflects 
that the Veteran received treatment for one time only for 
mild low back strain in service and thereafter no 
abnormalities of his spine were noted on separation 
examination.  The service treatment records simply do not 
show any such extensive treatment for back complaints, with 
the most significant clinical history presented being for 
hospitalization and surgery for treatment of appendicitis.  
The Veteran's service treatment records associated with the 
record appear to be complete, with no indication of any 
missing documents, and to the extent that he asserts that the 
absence of records showing the extensive back treatment he 
purports to have received during active duty was due to his 
having been exempted from having such treatment documented 
because he was already attached to a medical unit, the Board 
finds such an assertion to be implausible.  Furthermore, this 
brings into question his current ability as a historian with 
regard to his own symptoms, rendering his present statements 
about the continuity of his back symptomatology since service 
to be less than credible.   

To the extent that the Veteran attributes his current 
lumbosacral disability to his period of service, where as 
here the determination involves a question of medical 
causation, a lay assertion on medical causation is not 
competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

Although the Veteran is competent to describe symptoms 
pertaining to his claimed disability, as a layperson he is 
not shown to be qualified to offer an opinion on the question 
of medical causation.  For this reason, the Board rejects his 
statements as competent evidence to substantiate the claim 
that his lumbosacral disability is the result of his 
documented mild low back strain in service, to the extent 
that the September 1961 service treatment note may indicate 
that a back injury was, in fact, sustained during active 
duty.

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the 
claim of service connection for a back disability, claimed as 
residuals of a back injury as articulated above, the Board 
finds that service connection is not warranted on a direct or 
presumptive basis.  As the Board concludes that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Service connection for a chronic back disability, claimed as 
residuals of a back injury, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


